

117 HR 2008 : Local Water Protection Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2008IN THE SENATE OF THE UNITED STATESJune 16, 2021Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo amend the Federal Water Pollution Control Act to reauthorize certain programs relating to nonpoint source management, and for other purposes.1.Short titleThis Act may be cited as the Local Water Protection Act.2.Nonpoint source management programsSection 319(j) of the Federal Water Pollution Control Act (33 U.S.C. 1329(j)) is amended by striking subsections (h) and (i) not to exceed and all that follows through fiscal year 1991 and inserting subsections (h) and (i) $200,000,000 for each of fiscal years 2022 through 2026.Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.